Fourth Court of Appeals
                           San Antonio, Texas

                                JUDGMENT
                              No. 04-13-00412-CR

                             The STATE of Texas,
                                  Appellant

                                       v.

                           Sebastian Scott FLORES,
                                   Appellee

               From the County Court at Law, Kerr County, Texas
                          Trial Court No. CR130259
                   Judge Spencer W. Brown, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED August 30, 2013.


                                        _________________________________
                                        Rebeca C. Martinez, Justice